azs'[aalb RNO. F492
[° Att Fee: u ie
RegFee fy ..00

Amendment#1 Date _“\Ay 13. 2016
Stamp Duty ¢ too-.o

Copytss 125+.

ADDENDUM

TO [4 o-en
PETROLEUM AGREEMENT and to PETROLEUM PROSPECTING LICENSE ae fe fol
BETWEEN
THE MINISTER RESPONSIBLE FOR PETROLEUM
REPRESENTING
THE GOVERNMENT OF THE COOPERATIVE REPUBLIC OF GUYANA
AND
REPSOL EXPLORACION GUYANA S.A.
AND
TULLOW GUYANA B.V.
OF 147 MAY 2013

THIS DEED OF AMENDMENT TO THE PETROLEUM AGREEMENT AS STATED ABOVE IS MADE THIS

va pay oF_\ ey 2016.

WHEREAS a Petroleum Prospecting License and a Petroleum Agreement both dated May 14, 2013
(‘Principal Agreement") was executed by the Government of the Cooperative Republic of Guyana
(hereinafter referred to as the "Goveriment’ or “Minister” as the case may be) of the one part, and Repsol

Exploracién S.A. of the other part.

AND WHEREAS Repsol Exploracién, S.A. has submitted to Minister an application dated August 13, 2013
for approval of transfer of Petroleum Prospecting License to which the Principal Agreement is pursuant,
from Repsol Exploracién S.A. in the amount of seventy percent (70%) interest to Repsol Exploracion

Guyana S.A. and thirty percent (30%) interest to Tullow Guyana B.V.

AND WHEREAS the Minister has approved as at November 1, 2013 a transfer of share interest in the
aforementioned Petroleum Prospecting License in the amount of seventy percent (70%) interest to Repsol

Exploracién Guyana S.A. and thirty percent (30%) interest to Tullow Guyana B.V. j

eB 6

AND WHEREAS Repsol Exploracién Guyana S.A. has submitted to Minis an ape 7 dated
December 18, 2014 for approval of transfer of Petroleum Prospecting Licen’e ‘e! “whi¢hthe Principal

Agreement is pursuant, from Repsol Exploracién Guyana S.A. in the amount of thirty percent (30%) interest
fo RWE DEA Guyana GMBH.

AND WHEREAS the Minister has approved as at February 26, 2015 a transfer of share interest in the
aforementioned Petroleum Prospecting License to which the Principal Agreement is pursuant in the amount

Ww Pw

of thirty percent (30%) interest to RWE DEA Guyana GMBH.
AND WHEREAS Repsol Exploracion Guyana S.A. has submitted to Minister an application dated October
16, 2015 for approval of transfer of Petroleum Prospecting License to which the Principal Agreement is
pursuant, from DEA Guyana GMBH, in the amount of thirty percent (30%) interest to Repsol Exploracion
Guyana S.A.

AND WHEREAS the Minister has approved as at February 1, 2016 a transfer of share interest in the
aforementioned Petroleum Prospecting License to which the Principal Agreement is pursuant in the amount
of thirty percent (30%) interest to Repsol Exploracin Guyana S.A; thus, at the present time in the
aforementioned Petroleum Prospecting License the participants are Repsol Exploraci6n Guyana S.A. with
seventy percent (70%) interest and Tullow Guyana B.V. with thirty percent (30%) interest.

AND WHEREAS the Licensees are committed to commence a new marine 3D seismic acquisition
campaign totaling 2,500 sq. km in their Contract Area during the second phase of the initial period of the
Petroleum Prospecting License.

AND WHEREAS the following technical needs form the basis for additional marine 3D seismic acquisition
before commencing any obligated drilling activities: (i) The prospects identified after the processing and
interpretation of the 2013 2D and 3D seismic campaigns indicate a very low success scenario with high
uncertainty of discovering hydrocarbons due to high geologic risks assessed for trap integrity,
lateral/vertical seal and hydrocarbon charge.

AND WHEREAS the interpretation of new seismic data takes several

several 3D seismic volumes including PSTM, PSDM, Acoustic Impet Coherency,

and such.

Vi
the initial exploration period of the Petroleum Prospecting License until Noveribe taba

AND WHEREAS the Operator has respectfully requested of the Minister for 2,500 sq. km of new marine 3D
seismic to be acquired as an additional work commitment for the second phase of the initial exploration
period of the Petroleum Prospecting License.

AND WHEREAS the Operator has respectfully requested of the Minister that the commitment to drill an
Exploratory Well in the Contract Area will be determined by the end of phase one (1) of the first (1*)
renewal period and that in such case the obligation to commence drilling an Exploration Well shall be

Xs yor
deferred from the second phase of the initial exploration period and instead there shall be an obligation to
drill such Exploration Well within the 2~ phase of the 1* renewal period.

AND WHEREAS the Minister, having engaged in discussions with the Operator, has found sufficient
grounds to justify an extension in time to conduct new marine 3D seismic acquisition, processing and
interpretation and to defer the decision to commence drilling an Exploration Well as requested.

IT IS HEREBY AGREED AS FOLLOWS ACCORDING TO ARTICLE 31.2 OF THE PRINCIPAL
AGREEMENT:

1. The first phase of the initial exploration period shall be reset to expire as at November 13, 2016 from
November 13, 2015 as stated previously;

2. Licensees shall elect to enter the second phase of the initial exploration period and commit to all the
work obligations, as amended by paragraph 3 below, thereto or in the alternative relinquish the entire
Contract Area and withdraw from the Petroleum Prospecting License.

3, An additional work commitment for the second phase of the initial period has been agreed to be the
acquisition and processing of 2,500 sq. km of new marine 3D seismic in the northwestem area of the
Kanuku block and this shall replace the existing requirement to commence drilling an Exploration Well
which is deferred from the second phase of the initial exploration period to the 2 phase of the 1* renewal
period.

4, By virtue of the first phase of the initial exploration period being reset to expire as at November 13,
2016, and, in the event the Licensees decide to continue with the second phase of the initial exploration
period, it shall commence immediately thereafter and shall expire as originally stated, that is-as.at May 13,

SR

2017; ee Re

the newly acquired marine 3D seismic.

\ * j
6. After completing the processing and interpretation of the new seismic data, and no- later MayA3
2018, Licensees shall elect to either enter the second phase of the first renewal period and eomntf to drill
one (1) Exploration Well, or in the alternative relinquish the entire Contract Area under the Principal
Agreement and withdraw from the Petroleum Prospecting License....

7. The Licensee shall continue to seek all times to give full effect to the terms and conditions of the
Petroleum Prospecting License and the Principal Agreement subject to amendments thereto; and

8. Except as amended in the foregoing, all terms and conditions of the Petroleum Prospecting License and
the Principal Agreement subject to amendments previous to these herein shall continue and remain in
full force and effect.

% re
The Deed of Amendment to the aforesaid Petroleum Prospecting License and Principal Agreement
supersedes all previous amendments.

IN WITNESS WHEREOF, | Raphael Trotman, the Minister of Natural Resources and Minister Responsible
for Petroleum, do hereby set my hand and the Licensee set their respective
year first herein above written.

hands and seal the month, and

Repsol Exploracién Guyana

XK y
On this dad an JUNE _ 2046, before me appeared Mikel Erquiaga, known to me to be the person who executed
this document and he declared to me that he executed this document for the purposes therein described.

MARIA LOURDES VAZQUEZ
Notary Public, State of Texas
My Commission Expires
November 13, 2017

Tullow Guyana B.V.
Tan Dower _
NEW Uew Ty les [Corn mmecrdy MAYALL L.

on this day, © Fu _Wi6, before me appeared LAW Dut LE Avy _ known to me to be the person
who executed this document and he declared to me that he executed this document for the purposes therein described.

Original whict Notary Public, in and for E422 AP W/A EX

Edward Young Limited Notary Public London
9 Carlos Place London W1tK 3AT United Kingdom

ndon.com
cintandon.com

“ ety
